[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                    FILED
                           ________________________         U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                December 17, 2008
                             Nos. 06-16555 & 07-13681          THOMAS K. KAHN
                            ________________________               CLERK

                       D. C. Docket No. 00-02046-CV-JEC-1

INYANG PETER ODUOK,


                                                                Plaintiff-Appellant,

                                        versus

JOHN FERRO,
Individual and in his official capacity as
Police Officer,
PETER JONES,
Individual and in his official capacity as
Police Officer,


                                                            Defendants-Appellees.


                            ________________________

                    Appeals from the United States District Court
                        for the Northern District of Georgia
                          _________________________

                                (December 17, 2008)
Before WILSON and COX, Circuit Judges, and FAWSETT,* District Judge.

PER CURIAM:

       Inyang Peter Oduok, proceeding pro se, appeals a jury verdict in favor of

two Cobb County police officers, John Ferro and Peter Jones, related to his Fourth

Amendment excessive force claim under 42 U.S.C. § 1983.

       Oduok argues the following on appeal: (1) that the verdict was against the

weight of the evidence; (2) that the district court erred by failing to grant Oduok’s

pretrial motion seeking recusal of the district court judge; (3) that the district court

erred by permitting his private counsel to withdraw and refusing to appoint new

counsel; (4) that the district court abused its discretion when it required Oduok to

pre-submit the questions for his direct examination of witnesses; (5) that the

district court erred by refusing to issue Oduok blank, signed subpoenas for various

witnesses; (6) that the district court erred by failing to impose sanctions against the

police officers for tampering with evidence; (7) that the district court erred by

failing to appoint an interpreter to accommodate Oduok’s hearing impairment; (8)

that the district court erred by permitting a police baton as demonstrative evidence;

(9) that the district court erred by admitting the prejudicial testimony of Oduok’s

ex-wife in violation of the marital privilege; (10) that the district court erred by


       *
         Honorable Patricia C. Fawsett, United States District Judge for the Middle District of
Florida, sitting by designation.

                                                2
allowing defense counsel to discuss certain evidence in its closing argument; (11)

that the district court erred in its comments to the jury explaining Oduok’s pro se

status and in its final jury instructions as to the law; (12) that the district court erred

in denying Oduok’s motion for mistrial or a new trial due to misconduct by

defense attorneys and procedural irregularities; (13) that the district court erred in

not admitting the nolle pros of criminal charges into evidence; (14) that the district

court erred in refusing to allow the jury to view the videotape of Officer Ferro’s

cruiser; (15) that the district court erred in permitting the amendment of the pretrial

order to include photographs depicting the scene of the incident; and (16) that

Oduok was denied a fair trial because of other procedural irregularities.

                                    CONCLUSION

       After carefully considering the record and the parties’ briefs, and with the

benefit of oral argument, we find that Oduok’s arguments are without merit.

       Accordingly, we affirm.

       AFFIRMED.




                                             3